Exhibit 10.1

 

VOTING AGREEMENT

 

This VOTING AGREEMENT, dated as of August 7, 2018 (this “Agreement”), by and
among WSFS Financial Corporation (“WSFS”), a Delaware corporation, Beneficial
Bancorp, Inc. (“Beneficial”), a Maryland corporation, and the undersigned
stockholder [and director][and officer] (the “Stockholder”) of Beneficial.

 

W I T N E S S E T H:

 

WHEREAS, concurrently with the execution of this Agreement, WSFS and Beneficial
are entering into an Agreement and Plan of Reorganization, dated as of the date
hereof (as amended, supplemented, restated or otherwise modified from time to
time, the “Merger Agreement”), pursuant to which, among other things, Beneficial
will merge with and into WSFS, with WSFS as the surviving corporation (the
“Merger”) and Beneficial Bank, a Pennsylvania-chartered savings bank and wholly
owned subsidiary of Beneficial, will merge with and into Wilmington Savings Fund
Society, FSB ( “WSFS Bank”), a federal savings bank and wholly owned subsidiary
of WSFS, with WSFS Bank as the surviving bank (collectively, the “Mergers”);

 

WHEREAS, as of the date hereof, the Stockholder is a [director][officer] of
Beneficial and has Beneficial Ownership of (as defined in Rule 13d-3 under the
Exchange Act), in the aggregate, those shares of common stock, $0.01 par value
per share of Beneficial (“Beneficial Common Stock”) specified on Schedule 1
attached hereto, which, by virtue of the Merger, will be converted into the
right to receive shares of WSFS Common Stock (as such term is defined in the
Merger Agreement) and cash, and therefore the Mergers are expected to be of
substantial benefit to the Stockholder;

 

WHEREAS, as a material inducement to WSFS entering into the Merger Agreement,
WSFS has required that the Stockholder agree, and the Stockholder has agreed, to
enter into this Agreement and abide by the covenants and obligations set forth
herein; and

 

WHEREAS, other individuals, as a material inducement to WSFS entering into the
Merger Agreement, will enter into and abide by the covenants and obligations set
forth in substantially similar voting agreements.

 

NOW THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

ARTICLE I
 GENERAL

 

1.1.                            Defined Terms.  The following capitalized terms,
as used in this Agreement, shall have the meanings set forth below.  Capitalized
terms used but not otherwise defined herein shall have the meanings ascribed
thereto in the Merger Agreement.

 

“Affiliate” of a Person means any other Person directly, or indirectly through
one or more intermediaries, controlling, controlled by or under common control
with such Person.

 

“Beneficial Ownership” by a Person of any securities means ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security;

 

1

--------------------------------------------------------------------------------


 

and shall otherwise be interpreted in accordance with the term “beneficial
ownership” as defined in Rule 13d-3 adopted by the SEC under the Exchange Act;
provided, that for purposes of determining Beneficial Ownership, a Person shall
be deemed to be the Beneficial Owner of any securities which such Person has, at
any time during the term of this Agreement, the right to acquire pursuant to any
agreement, arrangement or understanding or upon the exercise of conversion
rights, exchange rights, warrants or options, or otherwise (irrespective of
whether the right to acquire such securities is exercisable immediately or only
after the passage of time, including the passage of time in excess of 60 days,
the satisfaction of any conditions, the occurrence of any event or any
combination of the foregoing).  The terms “Beneficially Own” and “Beneficially
Owned” shall have a correlative meaning.

 

“control” (including the terms “controlling”, “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management of a Person, whether through
the ownership of voting securities, as trustee or executor, by Contract or any
other means.

 

“Constructive Sale” means, with respect to any security, a short sale with
respect to such security, entering into or acquiring an offsetting derivative
Contract with respect to such security, entering into or acquiring a futures or
forward Contract to deliver such security or entering into any other hedging or
other derivative transaction that has the effect of either directly or
indirectly materially changing the economic benefits and risks of ownership of
any security.

 

“Covered Shares” means, with respect to the Stockholder, the Stockholder’s
Existing Shares, together with any shares of Beneficial Common Stock or other
capital stock of Beneficial and any securities convertible into or exercisable
or exchangeable for shares of Beneficial Common Stock or other capital stock of
Beneficial, in each case that the Stockholder acquires Beneficial Ownership of
on or after the date hereof.

 

“Encumbrance” means any security interest, pledge, mortgage, lien (statutory or
other), charge, option to purchase, lease or other right to acquire any interest
or any claim, restriction, covenant, title defect, hypothecation, assignment,
deposit arrangement or other encumbrance of any kind or any preference, priority
or other security agreement or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement),
excluding restrictions under Securities Laws.

 

“Existing Shares” means, with respect to the Stockholder, all shares of
Beneficial Common Stock Beneficially Owned by the Stockholder as specified on
Schedule 1 hereto.

 

“Permitted Transfer” means a Transfer (i) as the result of the death of the
Stockholder by the Stockholder to a descendant, heir, executor, administrator,
testamentary trustee, lifetime trustee or legatee of the Stockholder,
(ii) Transfers to Affiliates (including trusts) and family members in connection
with estate and tax planning purposes, and (iii) Transfers to any other
stockholder and director and/or executive officer of Beneficial who has executed
a copy of this Agreement on the date hereof; provided, that in the case of the
foregoing clauses (i) and (ii) prior to the effectiveness of such Transfer, such
transferee executes and delivers to WSFS and Beneficial an agreement that is
identical to this Agreement or such other written agreement, in form and
substance acceptable to WSFS and Beneficial, to assume all of Stockholder’s
obligations hereunder in respect of the Covered Shares subject to such Transfer
and to be bound by the terms of this Agreement, with respect to the Covered
Shares subject to such Transfer, to the same extent as the Stockholder is bound
hereunder and to make each of the representations and warranties hereunder in
respect of the Covered Shares transferred as the Stockholder shall have made
hereunder.

 

2

--------------------------------------------------------------------------------


 

“Transfer” means, with respect to any security, the direct or indirect
assignment, sale, transfer, tender, exchange, pledge, hypothecation, or the
grant, creation or suffrage of an Encumbrance in or upon, or the gift, placement
in trust, or the Constructive Sale or other disposition of such security
(including transfers by testamentary or intestate succession or otherwise by
operation of Law) or any right, title or interest therein (including, but not
limited to, any right or power to vote to which the holder thereof may be
entitled, whether such right or power is granted by proxy or otherwise), or the
record or beneficial ownership thereof, the offer to make such a sale, transfer,
Constructive Sale or other disposition, and each agreement, arrangement or
understanding, whether or not in writing, to effect any of the foregoing.

 

ARTICLE II
 COVENANTS OF STOCKHOLDER

 

2.1.                            Agreement to Vote.  The Stockholder hereby
irrevocably and unconditionally agrees that during the term of this Agreement,
at a special meeting of the stockholders of Beneficial or at any other meeting
of the stockholders of Beneficial, however called, including any adjournment or
postponement thereof, and in connection with any written consent of the
stockholders of Beneficial (collectively, “Beneficial Stockholders’ Meeting”),
the Stockholder shall, in each case to the fullest extent that such matters are
submitted for the vote or written consent of the Stockholder and that the
Covered Shares are entitled to vote thereon or consent thereto:

 

(a)                                 appear at each such meeting or otherwise
cause the Covered Shares as to which the Stockholder controls the right to vote
to be counted as present thereat for purposes of calculating a quorum; and

 

(b)                                 vote (or cause to be voted), in person or by
proxy, or deliver (or cause to be delivered) a written consent covering, all of
the Covered Shares as to which the Stockholder controls the right to vote:

 

(i)                                     in favor of the adoption and approval of
the Merger Agreement and the consummation of the transactions contemplated
thereby, including the Mergers, and any actions required in furtherance thereof;

 

(ii)                                  against any action or agreement that could
result in a breach of any covenant, representation or warranty or any other
obligation of Beneficial under the Merger Agreement;

 

(iii)                               against any Acquisition Proposal; and

 

(iv)                              against any action, agreement, amendment to
any agreement or organizational document, transaction, matter or proposal
submitted for the vote or written consent of the stockholders of Beneficial that
is intended or would reasonably be expected to impede, interfere with, delay,
postpone, discourage, frustrate the purposes of or adversely affect the Mergers
or the other transactions contemplated by the Merger Agreement or this Agreement
or the performance by Beneficial of its obligations under the Merger Agreement.

 

2.2.                            No Inconsistent Agreements.  The Stockholder
hereby covenants and agrees that, except for this Agreement, the Stockholder
(a) shall not enter into at any time while this Agreement remains in effect, any
voting agreement or voting trust or any other Contract with respect to the
Covered Shares, (b) shall not grant at any time while this Agreement remains in
effect, a proxy, Consent or power of attorney in contravention of the
obligations of the Stockholder under this Agreement with respect to the Covered
Shares, (c) will not commit any act, except for Permitted Transfers, that could
restrict or affect his or her

 

3

--------------------------------------------------------------------------------


 

legal power, authority and right to vote any of the Covered Shares then held of
record or Beneficially Owned by the Stockholder or otherwise reasonably be
expected to prevent or disable the Stockholder from performing any of his or her
obligations under this Agreement, and (d) shall not take any action that would
reasonably be expected to make any representation or warranty of the Stockholder
contained herein untrue or incorrect or have the effect of impeding, preventing,
delaying, interfering with, disabling or adversely affect the performance by,
the Stockholder from performing any of his or her obligations under this
Agreement.

 

ARTICLE III
 REPRESENTATIONS AND WARRANTIES

 

3.1.                            Representations and Warranties of the
Stockholder.  The Stockholder hereby represents and warrants to Beneficial, WSFS
and WSFS Bank as follows:

 

(a)                                 Organization; Authorization; Validity of
Agreement; Necessary Action.  The Stockholder has the requisite capacity and
authority to execute and deliver this Agreement, to perform his or her
obligations hereunder and to consummate the transactions contemplated hereby. 
This Agreement has been duly executed and delivered by the Stockholder and,
assuming this Agreement constitutes a valid and binding obligation of the other
parties hereto, constitutes a legal, valid and binding obligation of the
Stockholder, enforceable against him or her in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, moratorium,
reorganization or similar laws affecting the rights of creditors generally and
the availability of equitable remedies (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

(b)                                 Ownership.  The Existing Shares are, and all
of the Covered Shares owned by the Stockholder from the date hereof through and
on the Closing Date will be, Beneficially Owned by the Stockholder except to the
extent such Covered Shares are Transferred after the date hereof pursuant to a
Permitted Transfer.  The Stockholder has good and marketable title to the
Existing Shares, free and clear of any Encumbrances other than those imposed by
applicable Securities Laws. As of the date hereof, the Existing Shares
constitute all of the shares of Beneficial Common Stock Beneficially Owned by
the Stockholder. The Stockholder has and will have at all times through the
Closing Date voting power (including the right to control such vote as
contemplated herein), power of disposition (including the right to control any
disposition), power to issue instructions with respect to the matters set forth
in ARTICLE II hereof (including the right to control the making or issuing any
such instructions), and power to agree to all of the matters set forth in this
Agreement (including the right to cause such agreements), in each case with
respect to all of the Stockholder’s Existing Shares and with respect to all of
the Covered Shares owned by the Stockholder at all times through the Closing
Date.  The Stockholder has possession of an outstanding certificate or
outstanding certificates representing all of the Covered Shares (other than
Covered Shares held at the Depository Trust Company and/or in book-entry form)
and such certificate or certificates does or do not contain any legend or
restriction inconsistent with the terms of this Agreement, the Merger Agreement
or the transactions contemplated hereby and thereby.

 

(c)                                  No Violation.  The execution and delivery
of this Agreement by the Stockholder does not, and the performance by the
Stockholder of his or her obligations under this Agreement will not,
(i) conflict with or violate any Law or Order applicable to the Stockholder or
by which any of his or her Assets is bound, or (ii) conflict with, result in any
breach of or constitute a Default, or result in the creation of any Encumbrance
on the Assets of the Stockholder pursuant to, any Contract to which the
Stockholder is a party or by which the Stockholder or any of his or her Assets
is bound, except for any of the foregoing as could not reasonably be expected,
either individually or in the aggregate, to materially impair the ability of the
Stockholder to perform his or her obligations under this Agreement.  Except as
contemplated by this Agreement, neither the Stockholder nor any of his or her
Affiliates (1) has entered into any voting agreement

 

4

--------------------------------------------------------------------------------


 

or voting trust with respect to any Covered Shares or entered into any other
Contract relating to the voting of the Covered Shares or (2) has appointed or
granted a proxy or power of attorney with respect to any Covered Shares.

 

(d)                                 Consents and Approvals.  The execution and
delivery of this Agreement by the Stockholder does not, and the performance by
the Stockholder of its obligations under this Agreement and the consummation by
it of the transactions contemplated hereby will not, require the Stockholder to
obtain any Consent.  No Consent of Stockholder’s spouse is necessary under any
“community property” or other laws in order for Stockholder to enter into and
perform its obligations under this Agreement.

 

(e)                                  Legal Proceedings.  There is no Litigation
pending or, to the knowledge of the Stockholder, threatened against or affecting
the Stockholder or any of his or her Affiliates that could reasonably be
expected to impair the ability of the Stockholder to perform his or her
obligations hereunder or to consummate the transactions contemplated hereby on a
timely basis.

 

(f)                                   Reliance by WSFS.  The Stockholder
understands and acknowledges that WSFS is entering into the Merger Agreement in
reliance upon the Stockholder’s execution and delivery of this Agreement and the
representations and warranties of Stockholder contained herein.

 

ARTICLE IV
 OTHER COVENANTS

 

4.1.                            Prohibition on Transfers; Other Actions.

 

(a)                                 Until the earlier of the receipt of the
Beneficial Stockholder Approval or the date on which the Merger Agreement is
terminated in accordance with its terms, the Stockholder hereby agrees not to
(i) Transfer any of the Covered Shares, Beneficial Ownership thereof or any
other interest specifically therein unless such Transfer is a Permitted
Transfer; (ii) enter into any Contract with any Person, or take any other
action, that violates or conflicts with or would reasonably be expected to
violate or conflict with, or result in or give rise to a violation of or
conflict with, the Stockholder’s representations, warranties, covenants and
obligations under this Agreement; (iii) except as otherwise permitted by this
Agreement or by order of a court of competent jurisdiction, take any action that
could restrict or otherwise affect the Stockholder’s legal power, authority and
right to vote all of the Covered Shares then Beneficially Owned by him or her,
or otherwise comply with and perform his or her covenants and obligations under
this Agreement; or (iv) publicly announce any intention to do any of the
foregoing.  Any Transfer in violation of this provision shall be void. 
Following the date hereof, Beneficial shall notify its transfer agent that there
is a stop transfer order with respect to all of the Covered Shares until the
termination of this Agreement and that this Agreement places limits on the
voting of the Covered Shares subject to the provisions of this Agreement.

 

(b)                                 The Stockholder understands and agrees that
if the Stockholder attempts to Transfer, vote or provide any other Person with
the authority to vote any of the Covered Shares other than in compliance with
this Agreement, Beneficial shall not, and the Stockholder hereby unconditionally
and irrevocably instructs Beneficial to not (i) permit such Transfer on its
books and records, (ii) issue a new certificate representing any of the Covered
Shares, or (iii) record such vote unless and until the Stockholder shall have
complied with the terms of this Agreement.

 

4.2.                            Stock Dividends, etc.  In the event of a stock
split, stock dividend or distribution, or any change in the Beneficial Common
Stock by reason of any split-up, reverse stock split, recapitalization,
combination, reclassification, exchange of shares or the like, the terms
“Existing Shares” and “Covered Shares” shall be deemed to refer to and include
such shares as well as all such stock dividends and

 

5

--------------------------------------------------------------------------------


 

distributions and any securities into which or for which any or all of such
shares may be changed or exchanged or which are received in such transaction.

 

4.3.                            Notice of Acquisitions, etc.  The Stockholder
hereby agrees to notify Beneficial and WSFS as promptly as practicable (and in
any event within two Business Days after receipt) in writing of (i) the number
of any additional shares of Beneficial Common Stock or other securities of
Beneficial of which the Stockholder acquires Beneficial Ownership on or after
the date hereof and (ii) any proposed Permitted Transfers of the Covered Shares,
Beneficial Ownership thereof or other interest specifically therein.

 

4.4.                            Non-Solicit.  In his or her capacity as a
stockholder of Beneficial, and not in his or her capacity as a director or
officer of Beneficial, as applicable, the Stockholder shall not, and shall use
his or her reasonable best efforts to cause his or her Affiliates and each of
their respective Representatives not to, directly or indirectly, (a) solicit,
initiate, encourage (including by providing information or assistance),
facilitate or induce any Acquisition Proposal, (b) engage or participate in any
discussions or negotiations regarding, or furnish or cause to be furnished to
any Person any confidential or nonpublic information or data in connection with,
or take any other action to facilitate any inquiries or the making of any offer
or proposal that constitutes, or may reasonably be expected to lead to, an
Acquisition Proposal, (c) approve, agree to, accept, endorse or recommend any
Acquisition Proposal, (d) solicit proxies or become a “participant” in a
“solicitation” (as such terms are defined in the Exchange Act) with respect to
an Acquisition Proposal or otherwise encourage or assist any party in taking or
planning any action that would reasonably be expected to compete with, restrain
or otherwise serve to interfere with or inhibit the timely consummation of the
Merger in accordance with the terms of the Merger Agreement, (e) initiate a
stockholders’ vote or action by consent of Beneficial’s stockholders with
respect to an Acquisition Proposal, (f) except by reason of this Agreement,
become a member of a “group” (as such term is used in Section 13(d) of the
Exchange Act) with respect to any voting securities of Beneficial that takes any
action in support of an Acquisition Proposal, or (g) approve, endorse,
recommend, agree to or accept, or propose to approve, endorse, recommend, agree
to or accept, any Acquisition Agreement contemplating or otherwise relating to
any Acquisition Transaction.

 

4.5.                            Stockholder Capacity.  The Stockholder is
signing this Agreement solely in his or her capacity as a holder of Beneficial
Common Stock, and nothing herein shall prohibit, prevent or preclude the
Stockholder from taking or not taking any action in the Stockholder’s capacity
as an officer or director of Beneficial to the extent permitted by the Merger
Agreement.

 

4.6.                            Further Assurances.  From time to time, at the
request of WSFS or Beneficial and without further consideration, the Stockholder
shall execute and deliver such additional documents and take all such further
action as may be reasonably necessary to effect the actions and consummate the
transactions contemplated by this Agreement.

 

4.7.                            Disclosure.  The Stockholder hereby authorizes
WSFS and Beneficial to publish and disclose in any announcement or disclosure
required by applicable Law and any proxy statement filed in connection with the
transactions contemplated by the Merger Agreement the Stockholder’s identity and
ownership of the Covered Shares and the nature of the Stockholder’s obligation
under this Agreement.

 

ARTICLE V
 MISCELLANEOUS

 

5.1.                            Termination.  This Agreement shall remain in
effect until the earlier to occur of (a) the Closing and (b) the date of
termination of the Merger Agreement in accordance with its terms; provided, that
the provisions of ARTICLE V shall survive any termination of this Agreement. 
Nothing in this Section

 

6

--------------------------------------------------------------------------------


 

5.1 and no termination of this Agreement shall relieve or otherwise limit any
party of liability for fraud, or willful or intentional breach of this
Agreement.

 

5.2.                            No Ownership Interest.  Nothing contained in
this Agreement shall be deemed to vest in WSFS or Beneficial any direct or
indirect ownership or incidence of ownership of or with respect to any Covered
Shares.  All rights, ownership and economic benefits of and relating to the
Covered Shares shall remain vested in and belong to the Stockholder, and WSFS or
Beneficial shall not have any authority to direct the Stockholder in the voting
or disposition of any of the Covered Shares, except as otherwise provided
herein.

 

5.3.                            Notices.  All notices or other communications
which are required or permitted hereunder shall be in writing and sufficient if
delivered by hand, by facsimile transmission (followed by overnight courier), by
registered or certified mail, postage pre-paid, or by courier or overnight
carrier, or by email (with receipt confirmed) to the persons at the addresses
set forth below (or at such other address as may be provided hereunder), and
shall be deemed to have been delivered as of the date so delivered:

 

WSFS:                                                                                                                                                                                                          
WSFS Financial Corporation

WSFS Bank Center

500 Delaware Avenue

Wilmington, DE 19801

Facsimile Number: (302) 571-6842

Attention: Rodger Levenson

Email: RLevenson@wsfsbank.com

 

Copy to Counsel:
                                                                                                                                             
Covington & Burling LLP

One CityCenter

850 Tenth Street NW

Washington, DC 20001

Facsimile Number: (202) 778-5986

Attention: Frank M. Conner III

Email: rconner@cov.com;

Attention: Michael P. Reed

Email: mreed@cov.com;

Attention: Christopher J. DeCresce

Email: cdecresce@cov.com

 

Beneficial:                                                                                                                                                                                    
Beneficial Bancorp, Inc.

Beneficial Bank

1818 Market Street

Philadelphia, PA 19103

Facsimile Number: (215) 864-6002

Attention: Gerard P. Cuddy, President and Chief Executive Officer

Email: gcuddy@thebeneficial.com

 

Copy to
Counsel:                                                                                                                                                
Kilpatrick Townsend & Stockton LLP

607 14th Street NW, Suite 900

Washington, DC 20005

Facsimile Number: (202) 508-5800

 

7

--------------------------------------------------------------------------------


 

Attention: Gary R. Bronstein

Email:          gbronstein@kilpatricktownsend.com

Attention: Aaron M. Kaslow

Email:          akaslow@kilpatricktownsend.com

Attention: Stephen F. Donahoe

Email:          sdonahoe@kilpatricktownsend.com

 

Stockholder:                                                                                                                                                                          
To those persons indicated on Schedule 1.

 

5.4.                            Interpretation.  Neither this Agreement nor any
uncertainty or ambiguity herein shall be construed or resolved against any
party, whether under any rule of construction or otherwise.  No party to this
Agreement shall be considered the draftsman.  The parties acknowledge and agree
that this Agreement has been reviewed, negotiated, and accepted by all parties
and their attorneys and, unless otherwise defined herein, the words used shall
be construed and interpreted according to their ordinary meaning so as fairly to
accomplish the purposes and intentions of all parties hereto. Section headings
of this Agreement are for reference purposes only and are to be given no effect
in the construction or interpretation of this Agreement.  Whenever the context
may require, any pronoun used herein shall include the corresponding masculine,
feminine or neuter forms.  Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”

 

5.5.                            Counterparts; Delivery by Facsimile or
Electronic Transmission.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.  This Agreement and any
signed agreement or instrument entered into in connection with this Agreement,
and any amendments or waivers hereto or thereto, to the extent signed and
delivered by means of a facsimile machine or by e-mail delivery of a “.pdf”
format data file, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or e-mail delivery of a “.pdf” format data file to deliver a
signature to this Agreement or any amendment hereto or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a facsimile machine or e-mail delivery of a “.pdf” format data file as a
defense to the formation of a contract and each party hereto forever waives any
such defense.

 

5.6.                            Entire Agreement.  This Agreement and, to the
extent referenced herein, the Merger Agreement, together with the several
agreements and other documents and instruments referred to herein or therein or
annexed hereto or thereto, constitute the entire agreement among the parties
hereto with respect to the transactions contemplated hereunder and thereunder
and supersedes all prior arrangements or understandings, with respect thereto,
written and oral.

 

5.7.                            Governing Law; Consent to Jurisdiction; Waiver
of Jury Trial.

 

(a)                                 The parties agree that this Agreement shall
be governed by and construed in all respects in accordance with the Laws of the
State of Delaware without regard to any conflict of Laws or choice of Law
principles that might otherwise refer construction or interpretation of this
Agreement to the substantive Law of another jurisdiction.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Each party agrees that it will bring any
action or proceeding in respect of any claim arising out of or related to this
Agreement or the transactions contemplated hereby exclusively in any federal or
state court of competent jurisdiction located in the State of Delaware (the
“Chosen Courts”), and, solely in connection with claims arising under this
Agreement or the transactions that are the subject of this Agreement,
(i) irrevocably submits to the exclusive jurisdiction of the Chosen Courts,
(ii) waives any objection to laying venue in any such action or proceeding in
the Chosen Courts, (iii) waives any objection that the Chosen Courts are an
inconvenient forum or do not have jurisdiction over any party and (iv) agrees
that service of process upon such party in any such action or proceeding will be
effective if notice is given in accordance with Section 5.3.

 

(c)                                  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY SUIT, ACTION OR OTHER PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT: (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO
ENFORCE THE FOREGOING WAIVER, (II) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (III) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND
(IV) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.7.

 

5.8.                            Amendments; Waivers.  To the extent permitted by
Law, this Agreement may be amended or waived by a subsequent writing signed by
each of the parties upon the approval of each of the parties.

 

5.9.                            Enforcement of Agreement.  The parties hereto
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement was not performed in accordance with its specific
terms or was otherwise breached.  It is accordingly agreed that the parties
shall be entitled, without the requirement of posting bond, to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court of the United States or any state
having jurisdiction, this being in addition to any other remedy to which they
are entitled at law or in equity.  Each of the parties waives any defense in any
action for specific performance that a remedy at law would be adequate.

 

5.10.                     Severability.  Any term or provision of this Agreement
which is invalid or unenforceable in any jurisdiction shall, as to that
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction.  If
any provision of this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable.

 

5.11.                     Assignment.   Except as expressly contemplated hereby,
neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any party hereto (whether by operation of Law or otherwise)
without the prior written consent of the other parties.  Any purported
assignment in contravention hereof shall be null and void.  Subject to the
preceding sentences, this Agreement will be binding upon, inure to the benefit
of and be enforceable by the parties and their respective successors and
assigns.

 

9

--------------------------------------------------------------------------------


 

5.12.                     Third Party Beneficiaries.  Nothing in this Agreement
expressed or implied, is intended to confer upon any Person, other than the
parties or their respective successors, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement.  The representations and
warranties in this Agreement are the product of negotiations among the parties
hereto and are for the sole benefit of the parties.  Any inaccuracies in such
representations and warranties are subject to waiver by the parties hereto in
accordance herewith without notice or liability to any other Person.  In some
instances, the representations and warranties in this Agreement may represent an
allocation among the parties hereto of risks associated with particular matters
regardless of the knowledge of any of the parties hereto.  Consequently, Persons
other than the parties may not rely upon the representations and warranties in
this Agreement as characterizations of actual facts or circumstances as of the
date of this Agreement or as of any other date.  Notwithstanding any other
provision hereof to the contrary, no Consent, approval or agreement of any third
party beneficiary will be required to amend, modify to waive any provision of
this Agreement.

 

[Remainder of this page intentionally left blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
(where applicable, by their respective officers or other authorized Person
thereunto duly authorized) as of the date first written above.

 

 

WSFS FINANCIAL CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

BENEFICIAL BANCORP, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

STOCKHOLDER

 

 

 

 

 

 

 

Name:

 

[Signature Page to Voting Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

INFORMATION

 

Name

 

Existing Shares

 

 

 

 

 

 

 

 

 

 

Address for notice:

 

Name:

 

Street:

 

City, State:

 

ZIP Code:

 

Telephone:

 

Fax:

 

Email:

 

--------------------------------------------------------------------------------